Citation Nr: 1734985	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-07 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to December 18, 2014, and in excess of 30 percent thereafter for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service in the United States Army from August 1960 to September 1963, and from January 1965 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 18, 2014, the Veteran's hearing loss manifested by no worse than Level IV hearing loss in the right ear and Level V hearing loss in the left ear.

2.  Beginning December 18, 2014, the Veteran's hearing loss manifested by no worse than Level VI hearing loss in the right ear and Level VI hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent prior to December 18, 2014, and in excess of 30 percent thereafter for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).   





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In the August 2017 Appellant's Brief, the Veteran's representative argued that the examination detailing the severity of the Veteran's hearing loss did not adequately portray the severity of the condition as the hearing test was conducted in the sterile quite of an audiology booth.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's audiometric tests are designed to measure the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  In addition, the examination report details the Veteran's report of how his hearing loss affects his daily activities to include employment.  The Board finds the examination report adequate.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In both initial rating claims and normal increased rating claims, the Board must consider whether any "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.  To rate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 4.  That average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The disability rating is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).  

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000 and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Prior to December 18, 2014

The Veteran applied for entitlement to service connection for bilateral hearing loss in November 2013, and this was granted in a July 2014 rating decision.  The Veteran was assigned a 10 percent disability rating based on a March 2014 VA examination.  

During that VA examination, the Veteran reported having a real hard time hearing in a crowd and on the telephone.  His wife had to repeat herself a lot.  He also noted he could only hear if someone looks at him and speaks up.  The following audiometric findings were reported:



HERTZ




1000
2000
3000
4000
Average
RIGHT
50
30
60
70
52.5
LEFT
40
35
65
70
52.5

Speech audiometry results revealed speech recognition ability of 80 percent in the right ear and 68 percent in the left ear.

When applied to Table VI, the right ear is assigned a Level IV hearing impairment and the left ear is assigned a Level V hearing impairment.  See 38 C.F.R. § 4.85, Table VI.  When applied to Table VII, the findings do not result in a disability evaluation in excess of 10 percent.  These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment for either ear.  Therefore, application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 10 percent.  Following this audiometric testing the Veteran was outfitted with hearing aids through VA, but there was no repeat testing prior to December 2014.

Accordingly, the Board finds that the Veteran's hearing loss disability does not currently meet or approximate the criteria for a rating in excess of 10 percent prior to December 18, 2014.

Beginning December 18, 2014

The Veteran again underwent VA examination in connection with his claim in December 2014, and at that time he reported extreme difficulty understanding speech, especially in the presence of background noise.  The following audiometric findings were reported:



HERTZ




1000
2000
3000
4000
Average
RIGHT
45
30
65
80
55
LEFT
35
25
65
70
48.75

Speech audiometry results revealed speech recognition ability of 60 percent in the right ear and 56 percent in the left ear.  He was diagnosed with sensorineural hearing loss and high frequency sensorineural hearing loss bilaterally.  

When applied to Table VI, the right ear is assigned a Level VI hearing impairment and the left ear is assigned a Level VI hearing impairment.  See 38 C.F.R. § 4.85, Table VI.  When applied to Table VII, the findings do not result in a disability evaluation in excess of 30 percent.  Once again, these values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment for either ear.  Therefore, application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 30 percent. 

Accordingly, the Board finds that the Veteran's hearing loss disability does not currently meet or approximate the criteria for a rating in excess of 30 percent beginning December 18, 2014.  

Other Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily the VA Schedule will apply unless exceptional or unusual factors render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted if the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Services to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating

The Veteran argues that the hearing test administered by VA "does not adequately portray the severity of his condition due to its having been conducted in the sterile quiet of an audiology booth and does not reflect the severity of his condition in the aspect of normal, daily life."  See Veteran's brief of August 2017.  In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he has a real hard time hearing in a crowd and on the telephone, his wife has to repeat herself a lot, he can only hear if someone looks at him and speaks up, and he has extreme difficulty understanding speech especially in the presence of background noise.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  The Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id.  No such effects are present in this case.  

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The disability rating itself is recognition that industrial capabilities are impaired; some industrial impairment is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here the evidence of record does not suggest, and the Veteran has not asserted, that his bilateral hearing loss disability renders him unable to secure or follow a substantially gainful occupation.  Accordingly, the issue of TDIU has not been raised in this case




      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 10 percent prior to December 18, 2014, and in excess of 30 percent thereafter for service-connected bilateral hearing loss is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


